Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael R. Ray appeals from the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2006) petition in which he alleged claims pursuant to 42 U.S.C. § 1988/ Bivens* We have reviewed the record and find no reversible error. Accordingly, we affirm the order of the district court. See Ray v. Simon, No. 4:07-ev-01143-TLW, 2008 WL 5412067 (D.S.C. Dec. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).